IN THE SUPREME COURT OF THE STATE OF DELAWARE


JOSHUA STEPHENSON                     §
                                      §      No. 338, 2015
      Defendant-Below,                §
      Appellant,                      §      Court Below: Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. No. 1212015998A
STATE OF DELAWARE,                    §              1212015998B
                                      §
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: June 15, 2016
                         Decided:   June 22, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 22nd day of June, 2016, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the

final judgment of the Superior Court should be affirmed on the basis of the court’s

memorandum opinion dated June 20, 2014 and the court’s sentence order dated

June 17, 2015.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice